       Case 6:20-cv-06184-LJV-MJR Document 24 Filed 08/21/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK

 DEBORAH LAUFER, Individually,                             :
          Plaintiff,                                       : Case No.: 6:20-cv-06184-LJV
 v.                                                        :
                                                           :
 Dicephalous Properties II Company,                        :
 LLC, Widewaters Era Hotel Prop LLC,                       :
 and WW Dicephalous Hotel Prop, LLC
 and Widewaters Hotels, LLC, New York
 Corporations,
             Defendant.
 _____________________________________
           PLAINTIFFS' NOTICE OF PENDENCY OF OTHER ACTIONS

       I hereby certify that the instant action is not related to any pending or closed civil or

criminal action previously filed in this Court, or any other Federal or State Court, or

administrative agency.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this August 21, 2020.

                                                      Respectfully submitted,

                                                      Attorney for Plaintiffs:

                                                      /s/ Tristan W. Gillespie
                                                      Tristan W. Gillespie, Esq.
                                                      Thomas B. Bacon, P.A.
                                                      5150 Cottage Farm Rd.
                                                      Johns Creek, GA 30022
                                                      ph. (404) 276-7277
                                                      gillespie.tristan@gmail.com
